         Case 1:18-cv-06249-VSB Document 171 Filed 05/24/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GREAT WESTERN INSURANCE COMPANY,                            Civil Action No. 18-cv-06249

                  Plaintiff,                                Hon. Vernon S. Broderick

vs.

MARK GRAHAM, DONALD SOLOW, BLUE
CAPITAL MANAGEMENT, INC., BLUE
ALTERNATIVE ASSET MANAGEMENT LLC,
WILMINGTON SAVINGS FUND SOCIETY,
FSB, CHRISTIANA TRUST, REGATTA
HOLDINGS LLC, CYGNET 001 MASTER
TRUST, CYGNET 001 MASTER TRUST SERIES
2011-A, CYGNET 001 MASTER TRUST SERIES
2011-C, CYGNET 001 MASTER TRUST SERIES
2013-A, ALPHA RE LIMITED, ALPHA RE
HOLDINGS (CAYMAN) LIMITED, ATLANTIC
SPECIALTY FINANCE, BLUE ELITE FUND
LTD., BLUE ELITE FUND LP, BLUE II LTD.,
SANCUS CAPITAL BLUE CREDIT
OPPORTUNITIES FUND LTD., ABILITY
INSURANCE COMPANY, JOHN DRAKE,
EDWARD BRENDAN LYNCH, AND GREGORY
TOLARAM,

                  Defendants.

                MOTION AND [PROPOSED] ORDER OF WITHDRAWAL
                 OF APPEARANCE OF MICHAEL MORRISSEY, ESQ.

       Pursuant to Local Civil Rule 1.4, Plaintiff Great Western Insurance Company (“Great

Western”), by and through its counsel, Sidley Austin LLP (“Sidley Austin”), respectfully

requests the withdrawal of the appearance of Michael Morrissey, Esq., as counsel on its behalf.

Great Western further requests that the email address, mmorrissey@sidley.com, be removed

from the ECF service notification list for this case.

       Sidley Austin has represented Great Western throughout the pendency of this action and

will continue to do so. Mr. Morrissey is no longer associated with Sidley Austin and will not
         Case 1:18-cv-06249-VSB Document 171 Filed 05/24/19 Page 2 of 2


continue to represent Great Western in this case. Mr. Morrissey’s withdrawal will not affect the

posture of this action.

 Dated: New York, New York                    Respectfully submitted,
        May 24, 2019
                                              By: /s/ Gerard D. Kelly       z
                                                  Gerard D. Kelly
                                                  SIDLEY AUSTIN LLP
                                                  787 Seventh Avenue
                                                  New York, New York 10019
                                                  Telephone: (212) 839-5300
                                                  Facsimile: (212) 839-5599
                                                  Email: gkelly@sidley.com

                                              Attorneys for Plaintiff Great Western
                                              Insurance Company
ENTERED this ___ day of May, 2019
SO ORDERED

__________________________________
Hon. Vernon S. Broderick
United States District Judge




                                                2
